Citation Nr: 0301751	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  96-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased initial disability rating for 
residuals of left brachial artery repair, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1992 to February 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  In that determination, the 
RO inter alia granted service connection for left brachial 
artery repair and assigned a noncompensable evaluation.  The 
appellant disagreed with the rating assigned and perfected 
this appeal.  

In July 1997, the Board remanded the claim for evidentiary 
development.  After the RO completed that development, it 
issued an October 1997 rating decision increasing the 
evaluation to 20 percent.  As the appellant presumably seeks 
the maximum benefit allowed, which is higher than the 20 
percent assigned, the claim remains in controversy.  In 
August 1998, the Board again remanded the case for RO action 
due to recent changes in regulations applicable to the claim.  


FINDING OF FACT

Residuals of a left brachial artery repair include a well-
healed surgical scar, mild claudication on extension and 
flexion of the left hand, no indication of phlebitis, and 
slightly diminished peripheral pulses.  


CONCLUSION OF LAW

The criteria for an increased initial disability rating for 
residuals of left brachial artery repair, currently evaluated 
as 20 percent disabling, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.104, Diagnostic 
Codes 7100, 7116 (1997); 38 C.F.R. §§ 4.1, 4.2, 4.104, 
Diagnostic Code 7111 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for increased initial 
evaluation, and there is no particular application form 
required.  Thus, there is no issue as to provision of a form 
or instructions for applying for these benefits.  38 U.S.C.A. 
§ 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  After the appellant initially 
disagreed with the rating assigned, the RO sent the appellant 
a December 1995 statement of the case and an August 1996 
supplemental statement of the case discussing the criteria 
for establishing an increased evaluation for the disability.  
In July 1997, the Board remanded the claim for a VA 
examination to address criteria not noted in prior evidence, 
including the severity of the current disability and whether 
it is manifested by intermittent claudication or other 
vascular symptoms attributable to brachial artery graft.  
After that development was accomplished, the RO issued 
October and November 1997 supplemental statements of the 
case.  The Board then issued its August 1998 remand, which 
discussed the revised criteria for evaluating the disability.  
The July 2000 and April 2002 supplemental statements of the 
case then listed the additional evidence considered, the 
legal criteria for evaluating the claim (including the old 
and new versions of applicable diagnostic criteria), and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claim.  These statements and 
supplemental statements of the case informed the appellant of 
each piece of evidence obtained by VA; recently, the RO sent 
the appellant a December 2002 letter informing him that he 
could submit additional evidence in support of his claim.  
There is no indication that additional notification of the 
types of evidence needed to substantiate the claim, or of 
VA's or the appellant's responsibilities with respect to the 
evidence, is required.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The service medical records are 
associated with the claims file.  The VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
in May 1995, asked the appellant to provide information as to 
any sources of treatment for his claimed disabilities since 
service.  He did not identify any such sources of treatment 
at that time, or at any time since that application.  Because 
the appellant has not identified any sources of treatment 
since his separation from service, the Board concludes that 
VA has undertaken reasonable efforts to assist him in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The RO afforded the appellant VA examinations in 
June 1995, August 1997, October 1997, November 1998, February 
1999, and February 2002.  Also of record is an undated 
examination located in the record immediately after the July 
1997 remand.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  



II.  Analysis

The RO initially granted service connection for surgical 
repair of left brachial artery (minor) in September 1995.  In 
April 1994, on active duty, the appellant was involved in a 
motorcycle accident and sustained an injury to the left 
brachial artery that required interpositional saphenous 
grafting.  He here seeks an evaluation greater than that 
currently assigned, 20 percent disabling.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. pt. 4 (2002).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings.  

When the RO granted a 20 percent evaluation for residuals of 
left brachial artery repair, this disorder was evaluated as 
analogous to arteriosclerosis under Diagnostic Code 7100.  
The RO also considered rating this condition under Diagnostic 
Code 7116 for intermittent claudication, an analogous 
diagnostic code, since there is not a specific diagnostic 
code for brachial artery disorders.  See 38 C.F.R. § 4.20 
(1997).  Prior to January 12, 1998, the criteria of 
Diagnostic Code 7100, for general arteriosclerosis, provided 
for a 20 percent evaluation for general arteriosclerosis with 
slight weakening of bodily vigor.  Arteriosclerotic 
complications, such as renal, cardiac, or cerebral, were to 
be rated under the appropriate diagnostic criteria.  Under 
Diagnostic Code 7116, well-established cases, with 
intermittent claudication or recurrent episodes of 
superficial phlebitis, are rated at 40 percent.  If there is 
persistent coldness of an extremity, with claudication on 
minimal walking, a 60 percent rating is assigned. A 100 
percent rating is assigned for a severe form, with marked 
circulatory changes such as to produce total incapacity or to 
require house or bed confinement. With manifestations 
warranting a 40 percent rating or greater, 10 percent is 
added to the rating if there are bilateral manifestations.  
38 C.F.R. § 4.104, Diagnostic Code 7116 (1997).

During the pendency of the appeal, the rating criteria for 
evaluating diseases of the arteries and veins in VA Schedule 
for Rating Disabilities, 38 C.F.R. pt 4, were amended, 
effective January 12, 1998.  See 62 Fed. Reg. 65,207-24 
(Dec. 11, 1997).  Diagnostic Codes 7100 and 7116, under which 
the appellant's residuals of left brachial artery repair was 
evaluated, were deleted.  See 62 Fed. Reg. 65,215 and 65,217 
(Dec. 11, 1997).  It was indicated that the effects of 
generalized arteriosclerosis were so widespread that a single 
diagnostic code was neither appropriate nor necessary.  62 
Fed. Reg. 65,215 (Dec. 11, 1997).  On and after January 12, 
1998, disability ratings were to be assigned based on an 
evaluation of each disability resulting from generalized 
arteriosclerosis under the appropriate diagnostic code.  Id.  
Furthermore, it was noted that intermittent claudication is a 
symptom of disease, rather than a disease.  62 Fed. Reg. 
65,217 (Dec. 11, 1997).  

The RO, in readjudicating the claim, rated the disability by 
analogy pursuant to the criteria of Diagnostic Code 7111 for 
any large artery aneurysm, with ratings based on the 
following criteria:

100 percent:  If symptomatic, or; for indefinite 
period from date of hospital admission for surgical 
correction.  

Following surgery:

100 percent:  Ischemic limb pain at rest, and; 
either deep ischemic ulcers or ankle/brachial index 
of 0.4 or less.  

60 percent:  Claudication on walking less than 25 
yards on a level grade at 2 miles per hour, and; 
persistent coldness of the extremity, one or more 
deep ischemic ulcers, or ankle/brachial index of 
0.5 or less.  

40 percent:  Claudication on walking between 25 and 
100 yards on a level grade at 2 miles per hour, 
and; trophic changes (thin skin, absence of hair, 
dystrophic nails) or ankle/brachial index of 0.7 or 
less.  

20 percent:  Claudication on walking more than 100 
yards, and; diminished peripheral pulses or 
ankle/brachial index of 0.9 or less.  

See 38 C.F.R. § 4.104 (2002).  

During the course of the veteran's claim, the diagnostic 
criteria used for rating this disability have been changed.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

The appellant contends that he has reduced blood flow in his 
left arm as a residual of the injury to the left brachial 
artery.  He claimed, and testified at his April 1996 hearing, 
that he could not stay out very long in cold weather because 
of reduced blood flow to the left hand.  He also asserted 
that he could not feel certain parts of his left hand.  

VA examination in June 1995 included a diagnosis of residuals 
of surgery for repair of the left brachial artery.  The 
linear scar on the medial aspect of the left arm, consistent 
with exposure of the brachial artery, was competent, and 
there was significant muscular atrophy of the left forearm 
and hand.  Neurologic examination showed atrophy of the left 
biceps, triceps, and brachioradialis, and atrophy of the 
intrinsic muscles of the left hand.  The appellant had 
decreased sensation along the lateral aspect of the left arm 
to the thumb and index finger, and from the area just above 
the left elbow into the ring and index fingers and the thumb 
of the left hand.  He was unable to make a complete fist or 
completely flex the left index finger.  He had difficulty 
touching the thumb to the index finger, but was able to touch 
the thumb to remaining fingers.  He had weakness to flexion 
and extension of the left elbow, but good abduction and 
adduction of the left shoulder.  He had difficulty grasping 
objects and using the left arm and his residual function in 
the left hand was only about 50 percent.  

An undated examination, placed in the claims file after the 
Board's July 1997 remand, revealed the left arm to have well 
healed surgical scars, some atrophy in the forearm, no 
phlebitis, no significant temperature changes, and no obvious 
circulatory disturbances.  The brachial artery was identified 
with ease above and through the site of the injury and both 
radial and ulnar arteries had good pulsation at the wrist.  
Capillary refill was normal.  The Doppler intensity was 
slightly less on the injured side as compared to the right 
side.  There were areas of paresthesia on the distal phalanx 
of the index finger and the long finger.  The impression was 
post-operative and post-injury status, left brachial artery 
with associated radial/medial nerve involvement secondary to 
trauma.  The examiner commented that there had been 
satisfactory restoration of arterial flow to the hand, wrist, 
and forearm.  The examiner suspected that sensitivity to 
temperature changes was related to vascular injury, though 
the appellant did not demonstrate significant intermittent 
claudication or any evidence of significant vascular 
insufficiency.  The examiner opined that most of the 
appellant's injuries were to the large nerve trunks.  

VA examination in August 1997 indicated that the examiner was 
unable to palpate a distinct pulse in the radial or ulnar 
vessels.  Compression tests of both the radial and ulnar 
arteries revealed both as serving to supply blood to the 
hand.  The examiner noted that the ulnar artery seemed 
dormant, as the blood supply to the fingers and hand returned 
quickly on the ulnar side of the circulatory tree.  There was 
no specific reference to the brachial artery.  The 
impressions included remote laceration/attenuation of the 
neurovascular muscle, medial humerus, with loss of function 
on the median nerve and a portion of the ulnar.  

VA examination in October 1997 revealed no significant 
claudication of the forearm with the exception of when he 
exercised with a ball with constant flexion and extension of 
the left hand, when he had some discomfort in the forearm 
muscles.  There was an easily palpable pulse in the upper arm 
and the axillary area, palpable down the medial aspect of the 
humeral portion of the arm.  In a previous examination, the 
examiner remarked, there was a pulse along the brachial 
artery to the antecubital fossa and the radial and ulnar 
arteries were detected to have pulsation in the wrist.  The 
pulse on the right side was more intense than on the left.  
Capillary refill was satisfactory.   There were anesthesia-
like changes in the left index finger with some loss of 
motion, paresthesias in the thumb and the long finger with 
gradually normalizing sensation in the ring and small 
fingers, an area of paresthesias extending from the medial 
aspect of the middle one-third of the humeral area down the 
forearm, and sensitivity to temperature changes, particularly 
cold, and also some increased sensitivity to warm 
temperatures.  There was no evidence of any phlebitis or 
other circulatory disturbances.  The impression was post-
injury and postoperative status injury to the left brachial 
artery with vein graft for restoring continuity.  There was 
very mild claudication, some definite temperature change 
sensitivity, and paresthesias of the left hand.  Vascular 
continuity was probably satisfactorily reestablished.  

VA examination in November 1998 showed an easily palpable but 
weak brachial artery on the left side with soft tissues in 
good condition except for atrophic changes associated with 
the nerve injury.  Capillary refill was prompt to the fingers 
and his hand was warm to touch.  The examiner explained that 
the appellant suffered an injury to the artery of the upper 
left arm, the continuity of which was successfully 
reestablished surgically without complete restoration of 
blood flow.  He had adequate blood supply to his upper 
extremity and hand to maintain integrity of that extremity.  
The examiner noted that, at the appellant's age, as time 
passes, any change in the disability will involve some 
improvement in the circulation of the hand as collateral 
vessels develop.  The examiner indicated that there was 
diminished circulation that was slightly improved since an 
examination one year previously; he did not anticipate any 
worsening of the disability.  

VA examination in February 1999 showed a palpable, though 
diminished, radial artery of the left arm, with capillary 
refill to the left hand equal to the right hand and normal.  
The temperature of the soft tissues and the color were normal 
and identical in both hands.  The examiner opined that there 
was no evidence of any significant compromise of the left 
hand due to the vascular injury.  

VA examination in February 2002 indicated atrophy of the 
muscles of the left forearm and hand consistent with nerve 
injury.  He had adequate capillary refill and warmth in the 
sift tissues of the hand and left forearm, weakly palpable 
pulse in the radial artery on the left side, though not 
nearly as strong as on the right.  The examiner reported that 
there had been no significant changes in vascular supply of 
the left upper extremity since the November 1998 examination.  
A March 2002 vascular laboratory report did not include 
measurement of systolic blood pressure at the ankle.  

With respect to the old version of Diagnostic Code 7116, 
where a 40 percent evaluation may be assigned for 
intermittent claudication or recurrent episodes of 
superficial phlebitis, the evidence showed no indication of 
phlebitis and no more than mild claudication.  VA examination 
in June 1995 was silent as to any claudication or phlebitis 
and reported no specific circulatory impairment.  The undated 
examination soon after the Board's July 1997 remand 
specifically noted no evidence of phlebitis and identified 
the brachial artery with ease, with satisfactory post-trauma 
restoration of arterial flow.  VA examination in August 1997 
was silent as to any claudication or phlebitis, though the 
October 1997 examination revealed no phlebitis and no 
significant claudication, except for some discomfort in the 
forearm muscles when he exercised the left hand with a ball.  
The circulation in the left extremity was noted to be less 
than the right, with anesthesia-like changes in the fingers 
and thumb and some definite temperature change sensitivity.  
VA examinations in November 1998, February 1999, and February 
2002, however, were silent as to claudication or phlebitis, 
and specifically noted adequate though diminished blood 
supply to the left upper extremity and no significant 
compromise of the left hand due to vascular injury.  Thus, 
the evidence does not correspond to the criteria for a 40 
percent evaluation under the criteria of 38 C.F.R. § 4.104, 
Diagnostic Code 7116 (1997).  Nor does the record show any 
indication of persistent coldness of the left upper extremity 
or marked circulatory changes productive of total incapacity 
or bed/house confinement, criteria for a still higher 
evaluation under Diagnostic Code 7116.  

With respect to the new version of the criteria, rating the 
disability by analogy pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7111 (2002), the next higher evaluation above 
the current 20 percent assigned, at 40 percent, requires 
(1) claudication on walking between 25 and 100 yards on a 
level grade at two miles per hour, and (2) atrophic changes 
(thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  The criteria are 
designed to assess the severity of impairment of any large 
artery aneurysm, and specifically arteries of the lower 
extremity.  The application of this criteria must be adapted 
for application to the appellant's disability involving an 
upper extremity.  For example, the ankle/brachial index is 
the ratio of the systolic blood pressure at the ankle 
(determined by Doppler study) divided by the simultaneous 
brachial artery systolic blood pressure.  The normal index is 
1.0 or greater.  38 C.F.R. § 4.104, Diagnostic Code 7111, 
Note (1) (2002).  A review of the evaluation criteria shows 
that as the ratio decreases, the disability rating increases 
(from 1.0 normal and 0.9 at 20 percent, to 0.4 or less at 100 
percent).  However, any reduction in systolic blood pressure 
in the brachial artery, signaling a decrease in upper 
extremity circulation and an increase in disability severity, 
would increase rather than decrease the ankle/brachial index.  
Similarly, the criteria discuss claudication in the context 
of walking, rather than use of the upper extremity.  
Therefore, the other factors in evaluating the disability by 
analogy under Diagnostic Code 7111 must determine the proper 
evaluation of the disability.  

The only indication of any claudication affecting the left 
upper extremity is in the October 1997 examination, which 
showed mild claudication when he flexed and extended the left 
hand.  The other VA examinations - in June 1995, August 1997, 
November 1998, February 1999, and February 2002 - were silent 
as to any claudication.  These examinations, as well as the 
October 1997 examination, also reported no evidence of 
phlebitis.  There were consistent findings of atrophy of the 
muscles of the left forearm and decreased sensation and 
strength consistent with nerve injury.  As for circulatory 
impairment, though, there was adequate capillary refill, 
slightly diminished pulse at the wrist in the radial and 
ulnar arteries (February 2002 examination), and an adequate 
blood supply to the left upper extremity (November 1998 and 
February 1999 examinations).  These findings support the 
current 20 percent evaluation.  The evidence does not show 
persistent coldness of the extremities, or deep ischemic 
ulcers, or ischemic limp pain at rest, or trophic changes 
(thin skin, absence of hair, dystrophic nails) that would 
support assignment of a higher evaluation pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7111 (2002).  

In light of the evidence of record and based on the analysis 
above, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for residuals of left brachial artery 
repair.  




ORDER

An increased initial disability rating for residuals of left 
brachial artery repair, currently evaluated as 20 percent 
disabling, is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

